This is a suit by the Collector of Lafayette County to enforce a lien for taxes for the years 1920 and 1921 upon land of the following description, belonging to defendants: 33.09 acres off the south side of the north half of the southwest quarter of Section Three (3), Township Fifty (50), Range Twenty-eight (28); 60 acres off the south side of the north half of the southeast quarter of Section Four (4), in said township and range — all being in Lafayette County and State of Missouri.
The petition is conventional and was filed on the 11th of April, 1923. The answer admits the defendants owe all the taxes listed in the taxbill except the school tax. Lawful tender was made of all taxes admitted to have been lawfully levied. Further answering it is pleaded that the tax was levied for the use of Consolidated School District No. 4 of Ray and Lafayette Counties, and that said tax was illegal and void for the reason that the school district was not lawfully organized.
The reply was a general denial, with a plea of a de facto
district and de facto officers, and that the acts of said officers in conducting the school were valid.
Judgment was for plaintiff for $104.48, and for costs including attorney's fees. After unsuccessful motions for a new trial and in arrest of judgment, defendants were granted an appeal.
The facts are admitted to be as follows: On the ____ day of April, 1920, an effort was made to form a school district, to be known as Consolidated School District No. 4 of Ray and Lafayette Counties, *Page 24 
by uniting districts numbered 85 and 87, together with other territory, in Ray County, and District No. 13 in Lafayette County. On the 23d of April, 1920, an election was held and the proposition was declared carried, and six directors declared elected. Thereupon, the persons elected organized as a board of directors and conducted school in the district during the years 1920, 1921 and 1922; teachers were employed and the usual school expenses incurred; the expense of conducting the school was paid from taxes levied on property in said district; no other public school was held in said territory during these years; the directors, on or before the 15th of May, 1920 and 1921, forwarded to the county clerks of Ray and Lafayette counties an estimate of the amount of funds necessary to sustain the school for a term of nine months each year, and certified the rate required to raise said amount; the County Clerk of Lafayette County, on the estimate filed, levied the tax for each year according to the rate named on all the taxable property in said district in Lafayette County, including the above described land of appellants. It is further admitted that on the 18th of September, 1920, the Prosecuting Attorney of Ray County filed in the circuit court of said county an information in the nature of quowarranto against said directors to determine the legality of the organization of the district; that on the 19th of May, 1921, the court rendered judgment of ouster, disorganized the district and enjoined the directors from further action; that on the 28th of February, 1922, the court overruled the motions of the directors for a new trial and in arrest of judgment, and granted an appeal to this court, which appeal, on motion of the directors, was dismissed on the 27th of February, 1923.
I. Appellants contend there was no de facto school district and no de facto officers of said district. We do not agree to this contention. An attempt was made in good faith under a valid law to organize the district. All the requirements of the law necessary to a lawful organization of a consolidatedDefacto    school district were complied with except the platsDistrict.  required to be posted did not sufficiently describe the boundaries of the proposed district. The persons elected directors assumed the authority to and did conduct a school in the territory for three years. We think this meets the requirements of the rule. [14 C.J. p. 214; 3 Cooley's Taxation (4 Ed.) p. 2022; Franklin Avenue Bank v. Board of Education of the Town of Roscoe, 75 Mo. l.c. 411.]
II. Appellants contend the de facto district could not legally assess and levy taxes. The district did not assess and levy taxes. It is admitted that the county clerk, on the estimate furnished, made the levy as required by Section 11183, Revised Statutes 1919. The directors forwarded to the countyLevy of  clerk an estimate of the amount of funds necessary toTaxes.   sustain the school for the year and the rate required to raise said amount. [Sec. 11142, R.S. *Page 25 
1919.] All the authorities hold this act of the directors to be valid. [22 R.C.L. p. 601; Akers v. Kolkmeyer, 97 Mo. App. 520, 71 S.W. 536; Simpson v. McGonegal, 52 Mo. App. 540; Usher v. Telegraph Co., 122 Mo. App. l.c. 111, 98 S.W. 84.] In addition, the general rule is that the validity of a school tax cannot be impeached on the ground that it was levied by de facto
officers. [Constantineau on the De Facto Doctrine, 453.]
It was said in the case of Moore v. Turner, 43 Ark. 243: "Every consideration of public policy, upon which the rule of law is grounded that the character of officers de facto shall not be questioned in collateral proceedings, applies with equal, if not with greater force, to the officers engaged in the collection of the revenue. It is essential to the well-being of the whole community that collections should be made promptly to meet the exigencies of the government. Endless embarrassment in the administration of the laws, and in maintaining the public credit, might occur, if each and every taxpayer on the eve of the collections might impede them by questioning the official character of some one concerned in the chain of legal formalities, through which taxes are exacted. There is no ground for the distinction."
This contention is overruled.
III. It is contended by appellants that the collector is the agent of the de facto district for the purpose of collecting taxes; that the district having been disorganized before the suit was commenced, the collector had no principal to represent, and the suit must fail for that reason. In collectingDissolution   the school taxes, the collector is the agent of theof District.  State. [Sec. 12928, Revised Statutes 1919.] The de facto district is not a party to this suit. Appellants cite in support of this contention cases holding that when a corporation is disorganized it cannot sue or be sued, and that when a town surrenders its charter, or when its charter is repealed, it cannot collect taxes levied before it loses its charter. The rule announced in these cases has no application to the facts of this case. Appellants direct our attention to the case of Callaway County v. Ellis, 238 S.W. l.c. 846, holding that there can be no conveyance of land without it be to a grantee capable of receiving a grant. It is argued that the district having been disorganized, there is no district to receive the taxes collected. If the appellants owe the taxes, they may leave the disbursement of them to the proper officers. This contention is overruled.
IV. Appellants contend the validity of the organization of a school district can be questioned in a suit for school taxes. The following cases dispose of this contention against appellants. Burnham v. Rodgers, 167 Mo. 17, 66 S.W. 970; Black v.Collateral  Early, 208 Mo. 281, 106 S.W. 1013; State ex rel. v.Attack.     Miller, 113 Mo. App. 665, 88 S.W. 637; 2 R.C.L. p. 603; Vorhees Law of Pub. Sc., p. 25; 3 Cooley's Taxation (4 Ed.) p. 2029. *Page 26 
V. But it is contended this suit having been commenced after the disorganization of the district should take the case out of the general rule. The time the suit was brought does not fix the liability in this case. The court in disorganizing the district did not invalidate the prior acts of its officers but enjoined further action by them. The taxes are levied andSuit after    collected by the State. All real estate is subjectDissolution.  to taxation for school purposes. [Sec. 11183, R.S. 1919.] The taxes in question became due and payable in 1920 and 1921, based on assessments of 1919 and 1920, and became a lien in favor of the State upon the land of appellants as of the first of June, 1919 and 1920. [Secs. 12756, 12757, Revised Statutes 1919.]
The cause of action stated in the petition is the statutory action in rem to enforce the lien of the State against the lands of the appellants. [Sec. 12928, Revised Statutes 1919.] It is not contended that the law relating to the assessment and levy of school taxes was not complied with. The tax was levied as directed by the statute, and appellants have no cause to complain.
The judgment should be affirmed. It is so ordered. All concur.